Citation Nr: 1745328	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-55 222	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the January 2015 rating decision the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

While the Veteran initially requested a Board videoconference in his October 2016 VA Form 9, Appeal to the Board, he subsequently withdrew his request in a September 2017 written correspondence from his representative.

The service connection claims for bilateral hearing loss and tinnitus were initially denied in a May 2012 rating decision.  Veteran did not appeal the May 2012 decision or submit new and material evidence within one year, and the decision thus became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

Since that decision, the Veteran submitted new and material evidence in support of his claim-and in particular, an April 2017 positive nexus opinion from a private audiologist.  Accordingly, these claims are reopened.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. In an unappealed May 2012 rating decision, the RO denied the service-connection claims for bilateral hearing loss and tinnitus.

2. The evidence received since the May 2012 rating decision relates to an unestablished fact necessary to substantiate the service-connection claims for bilateral hearing loss and tinnitus.

3.  The competent and probative evidence of record indicates that the Veteran's bilateral hearing loss is related to in-service noise exposure.

4.  The competent and probative evidence of record indicates that the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1. The May 2012 rating decision denying reopening the service-connection claim for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

 2. As new and material evidence has been received, the service-connection claims for bilateral hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran contends that he has bilateral hearing loss and tinnitus due to his in-service noise exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes organic diseases of the nervous system (including tinnitus). See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service. See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board notes that the record reflects that the Veteran's service treatment records have not been obtained.  The National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire.  In May 2012, VA made a formal finding of unavailability of the service treatment records.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

In various written statement, the Veteran reported that his primary job was in the M47 and M50 tank divisions.  He was exposed to loud noises from cannons, tanks, guns, and heavy equipment.  He did not wear hearing protection.  He noted that his hearing loss and tinnitus had progressed over the years.  The Veteran also indicated that while his military occupational specialty was listed as a clerk, he was a tank loader and commander until shortly prior to his discharge from service, when he was a clerk.

Post-service treatment records include an October 2016 report from the Otolaryngology Associates.  At that time, the Veteran complained of difficulty hearing and ringing. The examiner noted that he had last seen the Veteran 10 years prior.  The Veteran reported in service noise exposure from war drills and games.  He stated that the ringing in his ears began at that time.

Audiogram showed a mild sloping to moderately severe sensorineural hearing loss bilaterally.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
80
90
LEFT
35
45
75
75
80

Speech discrimination scores were 84 and 80 percent.  An impression of sensorineural hearing loss, progressive, and tinnitus was noted.  The examiner noted that the Veteran was in service around gun intakes, and this could be the cause of his hearing loss and tinnitus.

The Veteran also underwent private audiology assessment in April 2017.  The Veteran reported longstanding hearing loss and constant tinnitus in both ears.  The only noise exposure he stated was during his time in the military around large guns.  No hearing protection was used at that time.  On audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
80
90
LEFT
55
60
80
80
80

Test results revealed a moderate to severe sensorineural hearing loss in both ears.  Word recognitions scores were considered fair in his right ear and good in his left ear.  The examiner expressed that the Veteran needed hearing aids.  She also opined that, it is probable to a reasonable degree of medical certainty that his hearing loss and tinnitus were impacted by his military service due to the noise that he would have been exposed to during the gun fire of the large guns.
With respect to current disability, the audiometric findings of record indicated auditory thresholds of 40 decibels or greater at the frequencies between 500-4000 Hertz.  This meets the definition of hearing loss for VA purposes.  38 C.F.R. § 3.385.  In addition, both audiologists diagnosed tinnitus.  

With regard to an in-service event, the Veteran's service treatment records are not available for review.  His DD214 indicates that he had a military occupational specialty (MOS) of clerk.  He has claimed that, although his MOS is not usually associated with noise exposure, his supported a tank divisor and his MOS was not changed until later in his military service.  He reported that he served as a tank loader and commander and was exposed to loud noises as a result of these duties.  The Board finds the Veteran's reports of loud noise exposure credible, particularly in light of the fact that his DD214 reflects service with an armored division.

The remaining question is whether there is a medical nexus between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  

In this regard, the only probative evidence in this regard is that of the private audiologists.  In particular, the April 2017 audiologist opined that it is probable to a reasonable degree of medical certainty that his hearing loss and tinnitus were impacted by his military service due to the noise that he would have been exposed to during the gun fire of the large guns.  There is no contrary opinion of record.

Given the Veteran's credible reports of noise exposure in service, his post-service diagnoses of bilateral hearing loss and tinnitus that have been linked to service, and the Board's heightened duties in this case, the Board resolves all reasonable doubt in the Veteran's favor and finds that  service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


